DETAILED ACTION
		Response to Amendment
 The amendment filed on 07/06/2021 has been entered and considered by Examiner. Claims 1, 4-16, 19-21 and 25-28 are presented for examination.
	EXAMINER’S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Choi on 07/13/2021.
The application has been amended as follows:
12 (Original) The method of claim 1, wherein the generating of the feature data comprises: generating a feature map corresponding to each of the at least one low-bit image by applying an image filter to the at least one low-bit image in the neural network; and generating the feature data based on the feature map, wherein a coefficient of the image filter includes any one or any combination of any two or more of a binary, a bipolar, and a ternary data type.

20. (Original) The apparatus of claim 16, wherein, for the generating of the at least one low-bit image, the one or more processors are configured to generate low-bit images, of the at least one low-bit image, by applying, to the input image, a number of different edge filters corresponding to the number of bits per pixel of the input image.


22-24.	(Canceled)	

Allowable Subject Matter
Claims 1, 4-16, 19-21 and 25-28 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Zhao discloses a processor-implemented method of generating feature data, the method comprising: 
receiving an input image (Fig. 1 or 2, step 1) [0019-24, 0043-49]; 
generating, based on a pixel value of the input image, at least one low-bit image having a number of bits per pixel lower than a number of bits per pixel of the input image (generating a low/missing bit image having a lower pixel value of a non-flat area, when lamda (λ)D is less than the average pixel value D of the input image, D>λD;  the low/missing bit having the lower pixel value image of  the non-flat area is derived from the input image in step 3, which contains a lower/missing bit having lower pixel value compares to the input image.) [0010-13, 0028, 0042-47]; and 
generating, using at least one neural network, feature data corresponding to the input image from the at least one low-bit image (Fig. 1 or 2, last step) [0024, 0028, 0043-49]. 
Inquiries receiving an input image; generating, based on a pixel value of the input image, at least one low-bit image having a number of bits per pixel lower than a number of bits per pixel of the input image; and generating, using at least one neural network, feature data corresponding to the input image from the at least one low-bit image, wherein the at least one low-bit image includes at least one binary image, and wherein the generating of the at least one low-bit image comprises generating the at least one binary image by dividing binary bit values of the pixel value of the input image based on a bit value level; and/or wherein the generating of the at least one low-bit image comprises: generating, based on the pixel value of the input image, a number of low-bit images, of the at least one low-bit image, corresponding to the number of bits per pixel of the input image; and/or generate, in response to the input image being a color image including a plurality of color channels, a plurality of color channel images by dividing the color image for each of the color channels, and generate, for each of the color channel images, a low-bit image, of the at least one low- bit image, having a number of bits per pixel lower than a number of bits per pixel of the color channel image, based on a pixel value of the color channel image.  ” and similar limitations.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/PAKEE FANG/
Primary Examiner, Art Unit 2642